Judgment, Supreme Court, New York County (Renee White, J., at suppression hearing; Rena Uviller, J., at jury trial and sentence), rendered May 3, 1995, convicting defendant of four counts of robbery in the first degree, two counts of robbery in the second degree, and one count each of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 6 to 18 years on each of the first-degree robbery convictions, 5 to 15 years on each of the second-degree robbery convictions and 1 to 3 years on the third-degree weapon conviction and a consecutive term of IV2 to 4V2 years on the second-degree weapon conviction, unanimously affirmed.
Defendant’s suppression motion was properly denied. The brief detention of defendant for a showup identification was supported by reasonable suspicion, in fight of the totality of the chain of events and surrounding circumstances (see, People v Evans, 65 NY2d 629, 630; see also, People v Allen, 73 NY2d 378).
Defendant’s contentions concerning negative identification testimony (that the victim had seen two other “showups” and stated that the persons detained were not involved in the robbery) are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that defendant opened the door to such testimony and prosecutorial comments (see, People v Figueroa, 216 AD2d 408, 409, lv denied 88 NY2d 847), which, in any event, were relevant, in context, to the reliability of the identification by the witness (see, People v Rodriguez, 193 AD2d 633, 634, lv denied 81 NY2d 1079). Were we to find any error in this regard, we would find such error to be harmless in light of the overwhelming evidence of guilt. Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.